PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/571,626
Filing Date: 16 Dec 2014
Appellant(s): SHUERT, Lyle



__________________
Thomas Young
Reg. No. 20,985
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 11, 2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 14, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:

Claim Rejections - 35 USC § 103

Claims 40, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Marby (US Pat. No. 3,558,394) alone or, alternatively, in view of Tahric (US PG Pub. No. 2010/0115883). 
Regarding claims 40, 43, and 44, Marby teaches a unitary press-molded core structure comprising first and second parallel opposite surfaces each, comprising an array of alternating open receptacles/cells (17, 18) extending between the two surfaces and opening on either surface of the structure (Abstract; col. 3, ln. 19-24; col. 4, ln. 26-35; Figs. 5, 8).  Each receptacle (17, 18) opening to one surface of the film includes full-depth polygonal sidewalls (21, i.e. "first side walls" and "second side walls") forming a continuous surface around its periphery and a four-sided floor (19, 20), and each of the full-depth sidewalls (17, 18) is common to adjacent receptacles opening to opposite surfaces of the film (Figs. 5, 8). The receptacles (17, 18) opening toward one surface of the core are inverted relative to the receptacles opening to the opposite surface of the 
Marby teaches that the structure may be made from a thermoplastic and that the material forming the core may be a heavy solid material (i.e. "high density plastic material") (col. 2, ln. 66-71; col. 4, ln. 70-75). As Marby does not disclose otherwise, the core is presumed to be single-layer.  
The teachings of Marby might be considered to differ from the current invention in that he does not explicitly teach a core made from a heavy (i.e. high-density) plastic and having inwardly-sloping walls.  However, it would have been obvious to one of ordinary skill in the art to make the prior art core from a heavy (i.e. high-density) thermoplastic because Marby teaches that doing so is appropriate.
Marby also teaches that it is not essential for his receptacles to be cubic in shape, the side walls may be positioned at angles other than perpendicular to the plane of the panel, and that other shapes may be employed to achieve a particular strength relationship within the core (col. 3, ln. 33-52). Tahric further teaches arranging "cut-in-half" truncated octahedrons (i.e. which have the recited arrangement of full- and partial-depth sidewalls) into space-filling sheet-structures free of voids (i.e. free of spaces between the halves) such that the open faces of the cut-in-half octahedrons open either toward one surface of a layer or toward the opposite surface of the layer (par. 20, 33).  Tahric teaches that the structures formed according to his teachings and including the prima facie obvious in view of the prior art.  See MPEP 2144.04.  
The claim limitations directed to the formation of the recited product are product-by-process limitations.  Product-by-process claims are not limited to the recited procedural steps, but rather to the product implied by the recited procedure.  See MPEP 2113.  The prior art product meets the claim limitations because it has the implied structure.  



Claims 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over French (US Pat. No. 2,809,908) in view of Bearse (US PG Pub. No. 2005/0263044).
Regarding claims 40-44, French teaches a unitary molded core structure (10) comprising parallel top and bottom surfaces (i.e. "obverse and reverse outside surfaces" or "first and second parallel opposite surfaces") and arrays of tapered, substantially identical receptacles (12) opening to either the top or bottom surface (Fig. 1; col. 2, ln. 16-20; col. 3, ln. 11-12). As French does not disclose otherwise, the core is presumed to be unitary and single-layer.  Each receptacle includes four, circumferentially-arranged, inwardly-sloping, first sidewalls of a first geometry that extend fully from one of the parallel surfaces to a four-sided floor (or "land" on the other side of the panel), which is located along the other parallel surface (Fig. 1).  Adjacent cells opening to opposite sides of the core share common first sidewalls (col. 2, ln. 21-26).  
	The teachings of French differ from the current invention in that the receptacles in his core are not taught to be bordered by a continuous network of ribs that intersect at the floors/lands of the receptacles/cells.  However, French does teach that the shape of the receptacles is not critical and that the triangular recesses (20, 48, 52) between peripheral portions of adjacent receptacles (12) create lines of weakness within the structure that allow it to be easily broken (Figures 1 and 2; col. 3, ln. 11-15; col. 3, ln. 64-68).  As such, one of ordinary skill in the art would understand that the lines of weakness would be eliminated and that French's feature of easy breakability could be eliminated if the recesses were replaced with more of the molded material.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to prima facie obvious to eliminate an element (i.e. the recesses and lines of weakness) in order to eliminate its function if the function (i.e. weakness and easy breakability) is undesirable.  See MPEP 2144.04 (II).  
As shown in Modified Figure 2 below, which is a zoomed-in version of French's Figure 2 including triangular walls of additional molded material between the receptacles and which should also be compared to French's Figure 2 for reference, the receptacles in French's structure, which has been modified to include the triangular segments of material as discussed above, include four full-depth first sidewalls of a first geometry angling inwardly that are alternatingly interspersed and situated contiguously with four partial-depth second sidewalls of a second geometry (i.e. triangular) that angle inwardly less than the first sidewalls (i.e. there is a total of eight sidewalls in each receptacle).  As also shown in Modified Figure 2, the triangular walls fill the gaps between and are common to adjacent cells opening to the same side surface, and adjoin to the square floors positioned along a respective parallel surface, thereby forming a pattern of integral, intersecting ribs between the receptacles opening to that (and each) surface.  The sidewalls form a continuous peripheral surface around the receptacles' structures.  The "floors" of receptacles opening in one direction are adjoined/correspond to lands formed by intersecting ribs bordering the receptacles opening in the other direction. As such, the product that is obvious in view of French has 

    PNG
    media_image2.png
    716
    1231
    media_image2.png
    Greyscale


The teachings of French differ from the current invention in that the molded core structure is not taught to be made of high density plastic.  However, French does teach using the core structure in doors and wall panels in order to provide lightweight structures that offer good acoustic and thermal insulation properties (col. 1, ln. 48-54).  Bearse further teaches making molded door and wall panels from thermoplastic materials such as high-density polyethylene (HDPE, i.e. "high density plastic") in order to create lightweight, insulative structures with high load-bearing capacities that are inexpensive, stable, and biologically inert (Abstract; paragraphs 16, 40, 52, 55, 118, claim 45).  Bearse teaches various types of molding operations, such as pressing a sheet between two complementary molds, that may be used to form molded thermoplastic sheets (par. 5-10, 28-31, 37, etc.).  It would have been obvious to one of 
The claim limitations regarding the formation of the recited product are product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps, but rather to the structure implied by the recited procedure.  See MPEP 2113.  The product of French and Bearse meets the claim limitations because it has the implied structure.  

Claims 40, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Tahric (US PG Pub. No. 2010/0115883).
Regarding claims 40, 43, and 44, Tahric teaches a molded plastic lattice structure comprising a space-filling arrangement of "cut in half" truncated octahedrons (note: the term "'cut in half' truncated octahedrons" refers only to the shape, and not to a cutting operation) arranged such that bottom halves and top halves of the truncated octahedrons alternate (par. 20; Abstract). Tahric teaches that the cut-in-half truncated octahedrons are cut through a plane parallel to equidistant opposing square faces, which also results in diagonally dividing four equatorial square faces (par. 20).  Modified Figure 1b below, which is a modification of Tahric's Figure 1b, shows a truncated octahedron and the halves it is "cut" into.  Each of the cut-in-half truncated octahedrons (i.e. "open receptacles" or "open cells") comprises four hexagonal planar faces (i.e. "first sidewalls") that angle inwardly from the open edge of the structure to a square floor and four triangular planar faces (i.e. "second sidewalls") alternatingly interspersed and 

    PNG
    media_image3.png
    565
    1302
    media_image3.png
    Greyscale



The teachings of Tahric may be considered to differ from the current invention in that he does not depict or explicitly describe a structure having the arrangement of cells recited in the claims.  However, as discussed above, Tahric does teach that a space-filling structure of alternating top and bottom truncated octahedron halves may be formed.  Tahric further teaches to arrange polyhedral units to fill a region of space without voids therebetween and teaches arranging the units such that the polyhedral units' faces situated at the same angle are shared between adjacent units (par. 7-10, 13).  If cut truncated octahedron top and bottom halves are alternated in a planar structure, as taught by Tahric, the only arrangement of halves that can result in a space-filled array, wherein there are no voids between adjacent halves (and there is no filler material present), is an arrangement having a hexagonal face of a top half that is 
In the cut-in-half truncated octahedron half, or "receptacle" or "cell", array that would have been obvious in view of Tahric discussed above, an integral intersecting network of ribs (i.e. "co-planar rib surfaces") is formed between the open edges of receptacles facing one direction and the floors of receptacles facing the opposite direction.  In such a structure, substantially identical receptacles are arranged such that a first array of receptacles lie in a plane and face one direction and a second array of receptacles lie in the same plane but face the opposite direction.  Receptacles from the first array facing one surface are inverted relative to and located between receptacles of the second array facing the opposite surface.  The parallel planes to which the receptacles open correspond to the recited "first and second parallel outside surfaces".  As discussed above, the hexagonal faces (i.e. first sidewalls) of the receptacles are shared between adjacent receptacles facing in opposite direction.  Due to the arrangement of receptacles, the triangular faces (i.e. second sidewalls) are only shared between adjacent receptacles facing the same direction and angle inwardly less than the hexagonal faces.  The sidewalls form a continuous peripheral surface around the receptacles' structures.  Furthermore, the "floors" of receptacles opening in one direction are adjoined/correspond to lands formed by intersecting ribs bordering the 
As Tahric teaches that the lattice structure is made by hot-forming (i.e. molding) a piece of thermoplastic and that adjacent walls of cell structures (i.e. the truncated octahedron halves) can be shared (par. 8, 39), it would have been obvious to one of ordinary skill in the art to configure the lattice structure such that the octahedron halves are all molded from the same sheet (i.e. the same single ply) of thermoplastic and share adjacent walls.  Additionally, as no particular degree of density is claimed, the plastic making up the prior art product, which is not described as being particularly light weight and which is more dense than other materials (e.g. a foamed plastic made from the same polymer), qualifies as "high density" for the purposes of the claims.  As Tahric does not disclose otherwise, a core comprising the alternating bottom and top-half truncated octahedrons is presumed to be unitary and single-layer
The claim limitations directed to the formation of the recited product are product-by-process limitations.  Product-by-process claims are not limited to the recited procedural steps, but rather to the product implied by the recited procedure.  See MPEP 2113.  Tahric's product meets the claim limitations because it has the implied structure.  

Claims 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Tahric, as applied above, and further in view of Bearse; and Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Marby and, optionally, Tahric, as applied above, and further in view of Bearse.
Regarding claims 40-44, as discussed above, the cited prior art teach or render obvious a molded core meeting the limitations of claims 40, 43, and 44.  Therefore, the geometric structure/shape recited in claim 42, which is substantially the same as that of claim 40, is taught or rendered obvious by the cited prior art.  
The teachings of the prior art differ from the current invention in that the molded core structure is not taught to be made of high-density polyethylene (i.e. which is a "high density plastic material").  However, the prior art does teach using the taught core structures in lightweight construction elements or sandwich panels (Tahric, par. 1; Marby, col. 2, ln. 58-63).  Bearse further teaches making molded construction panels from thermoplastic materials such as high-density polyethylene (HDPE, i.e. "high density plastic") in order to create lightweight, insulative structures with high load-bearing capacities that are inexpensive, stable, and biologically inert (Abstract; paragraphs 16, 40, 52, 55, 118, claim 45).  Bearse teaches various types of molding operations, such as pressing a sheet between two complementary molds, that may be used to form molded thermoplastic sheets, such as HDPE sheets (par. 5-10, 28-31, 37, etc.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to make the prior art cores discussed above from HDPE in order to create structures that are lightweight, insulative, strong, stable, and biologically inert. 
The claim limitations directed to the formation of the recited product are product-by-process limitations.  Product-by-process claims are not limited to the recited procedural steps, but rather to the product implied by the recited procedure.  See MPEP 2113.  The prior art products meet the claim limitations because they have the implied structure.  

Claims 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons (US PG Pub. No. 2011/0061792) in view of De Le Fevre (US Pat. No. 5,930,970). 
Regarding claims 40-44,  Simmons teaches a molded core structure (24), which may be made from a high-density polyethylene (i.e. "high density plastic") sheet, comprising first and second parallel surfaces and arrays of tapered, substantially identical receptacles (25) opening to either the first or second surface (Abstract; par. 44, 53, 55, 55, 60 ).  Each receptacle includes four, circumferentially-arranged, inwardly-sloping, first sidewalls of a first geometry that extend fully (i.e. the "first sidewalls" are "full-depth") from one of the parallel surfaces to a four-sided floor (25), which is located along the other parallel surface (Fig. 3).  As discussed by Simmons and demonstrated with the molding apparatus of Figure 7, adjacent receptacles opening to opposite sides of the core share common first sidewalls and receptacles opening to one side are inverted relative to the receptacles opening to the opposite side of the core (par. 53, 62; Fig. 7).   As Simmons does not disclose otherwise, the core is presumed to be unitary and single-layer.
The teachings of Simmons differ from the current invention in that the receptacles in his core are not taught to be bordered by a continuous network of ribs that intersect to at the floors/lands of the receptacles/cells.  However, De Le Fevre teaches including integral triangular ribs (508) between the corners (i.e. where two side walls meet) of adjacent pyramidal receptacles (504) in a similar cellular panel structure including an array of pyramidal receptacles, thereby forming "inverted pyramids" (510), 
	With the exception of having smaller square "floors" located at the intersections of ribs, the combined structure of Simmons and De Le Fevre has an array of receptacles with essentially the same arrangement of side walls as that discussed above for French's structure if modified as discussed above (i.e. see Modified Figure 2 above).  As such, the receptacles opening to opposite sides of the prior art structure include four full-depth polygonal first sidewalls of a first geometry angling inwardly that are alternatingly interspersed and situated contiguously with four partial-depth polygonal second sidewalls of a second geometry (i.e. triangular) that angle inwardly less than the first sidewalls (i.e. there is a total of eight sidewalls in each receptacle).  As also shown in Modified Figure 2, the triangular walls fill the gaps between and are common to adjacent cells opening to the same side surface, and adjoin to the square floors positioned along a respective parallel surface, thereby forming a pattern of integral, intersecting ribs (i.e. "intersecting co-planar rib surfaces") positioned between and 
The claim limitations directed to the formation of the recited product are product-by-process limitations.  Product-by-process claims are not limited to the recited procedural steps, but rather to the product implied by the recited procedure.  See MPEP 2113.  The prior art product meets the claim limitations because it has the implied structure.  

(2) Response to Argument
The claimed invention relates to a molded cellular panel including an array of open cells, or receptacles, that open alternatingly toward one of the two major parallel surfaces of the panel.  Due to the shape and arrangement of the adjoined cells, the walls of the cells opening to one side (i.e. a first side) of the panel in combination with the floors of the cells that open to the opposite side (i.e. a second side) of the panel create a series of intersecting segments of material, which Appellant now refers to as "ribs", coplanar with a corresponding surface of the panel.  
Though the cellular structure disclosed in the instant specification has been described in the claims in a variety of different ways throughout its prosecution, with 
The claims were separately rejected in view of Marby, French, Tahric, and Simmons with supporting references. All of the cited primary references teach a cellular panel made up geometric cells that alternatingly open to one planar side or the other planar side of their core structures.  The rejections provide reasons for why the claimed product would have been obvious in view of those references alone or in combination with others.  
Appellant's contentions against the current obviousness rejections appear to be based on the grounds that the claimed product is not anticipated by the structures depicted prior art disclosures, on assertions of lacking enablement, and on a narrow characterization of the "intended purpose" of a prior art product. These and Appellant's other arguments are responded as follows.  




    PNG
    media_image4.png
    463
    1408
    media_image4.png
    Greyscale
Appellant has argued that Marby does not teach a structure with intersecting ribs.  However, Marby teaches structures with continuous, intersecting segments of material, or "ribs", which are coplanar with the parallel surfaces of the structure.  The intersecting ribs in Marby's structure are highlighted with dashed lines in Modified Figure 5 below.  For comparison, the "ribs" of Appellant's structure are highlighted in Modified Appellant's Figure 1 below.  Neither Appellant's claims nor the instant specification provide any dimensional or shape requirements for what is considered a "rib".  As shown in Appellant's Modified Figure 1, what Appellant refers to as "ribs" include both to thinner segments of materials and squares of material that correspond to the floors of the downwardly-facing cells.  Therefore, to the extent that Appellant's structure includes continuous, intersecting "ribs", Marby's does as well. 

Appellant has also argued that Marby does not teach or suggest a structure with cells having inwardly-sloping sidewalls.  In making this argument, Appellant has further asserted that Marby's teaching of a curved panel would still include cells with sidewalls that are parallel, that Marby does not teach or suggest cells with larger 
Appellant's argument that unequivocal fact evidence has not been provided in the reference appears requires a higher standard than the current requirement that a preponderance of evidence be provided, which is met by the combination of Marby's disclosure and knowledge of geometry. 

Appellant has further argued that a factual explanation of how Marby renders obvious the claimed structure was not provided and that language from Marby's was interpreted in a highly exaggerated manner.  In making this argument, Appellant also has appeared to assert that interpreting Marby's literal teachings that are unaccompanied by an illustration is inappropriate because it allows for meanings that are different from what Appellant would understand or assign, and alleges that Marby was not cited as evidence for what is actually taught.  However, line numbers and figures from Marby's disclosure are cited in the rejections.  It is not an exaggeration to interpret Marby's literal disclosure, e.g. Marby's explicit teaching that the cells may have walls that are "disposed at any desired angle relative to the outer surface", that the pattern elements of the molds used to make the core can be replaced with "pattern elements of different shapes", or that "other shapes…can be employed, as desired, all in order to achieve a desired strength relationship" (col. 3, ln. 49-59), as evidence that one of ordinary skill in the art find would it obvious to configure Marby's cellular core structure to have cells with cell walls that tilt at a different angle from what is depicted, to have cells that are of a different shape than square or rectangular, or to select a cell shape according to the desired/required strength relationship.  Such disclosures also supply the factual evidence required for a finding of obviousness of the broad structure recited in the instant claims.  Contrary to what Appellant appears to believe or require, a reference that lacks an illustration anticipating each feature of the claimed product can be, and in Marby's case is, capable of rendering a product obvious with a text description.  
prima facie obvious selection of shape that does not distinguish the claimed product over the prior art.  See MPEP 2144.04.  Appellant has not attempted to rebut or even addressed this portion of the rejection with any explanation of why the claimed structure would be nonobvious.  As noted above, doing so would be difficult because the structure recited in the claims far exceeds in breadth the structure that is taught in the instant disclosure, which would be responsible for any benefits that might be purported.  

Regarding the rejections based on Marby, Appellant has argued that Tahric is non-enabling for the structure rendered obvious by the prior art.  In making these arguments, Appellant has also asserted that Tahric is "based on wholly different technology" and suggests that the Tahric reference is non-analogous art because of the allegation of it being nonenabling. Appellant's piecemeal attack on Tahric is deficient for several reasons.  First, the rejections are based on Marby's taught product, which is formed by pressing a sheet of plastic between two mold halves in order to form a cellular structure (col. 2, ln. 66-col. 3, ln. 14) and, therefore, enables the production of a molded cellular core structure that has the structure implied by the recited product-by-process limitations (see MPEP 2113).  As Tahric's teaching of a particular cell shape is only used in the rejections above, arguments against its methodology for forming a cellular core structure are not relevant to the rejections.  The claimed product would have been obvious in view of Marby alone or as modified with Tahric for the reasons discussed above.  


Appellant has also argued that neither of Marby or Tahric provides the necessary technical information for making the claimed structure, that the references are based on different technologies from what is claimed, and that the claim requirement of "compression molded core" was incorrectly excused and given no regard.  However, as discussed above, the claimed product is rendered obvious by Marby and Tahric, both of which teach how to make molded geometric core 
Appellant's conclusion that the claim requirement of compression molding was given no regard is incorrect. The limitation is a product-by-process limitation.  Product-by-process claims are not limited to the recited procedural steps, but rather to the product implied by the recited procedure.  See MPEP 2113.  Therefore, the claims have been interpreted as requiring a structure that would result from a material being pressed between mold plates having or causing the geometric structure recited in the claims.  The resulting and required structure has been understood to be a continuous core made up of integrally-formed geometric cells of the claimed shape.  As discussed above, Marby alone and in combination with Tahric teaches a molded continuous plastic core made up of an array of integrally-formed geometric cells.  If Appellant believes the claim requirement that the core be "compression molded" implies a different structure, Appellant should explain on the record how the resulting product differs in structure from the interpretation that has been used and from the structure of the prior art.  As Appellant has failed to meet the burden of providing rationale or evidence to support the assertion that the prior art product does not possess the implied structure, Appellant has failed to rebut the rejections of such limitations.   
	Appellant's argument that the prior art methods are based on a different technology is not persuasive because, as discussed above, the prior art renders obvious a product that has the structure implied by the claims (see MPEP 2113).  

Appellant has argued that the combination of Marby and Tahric and the conclusion that they render obvious the claimed invention is based on hindsight reasoning.  In response to Appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The claimed product is rendered obvious by the prior art for the reasons discussed above. 

Regarding the rejections based on French and Bearse, Appellant has argued that the fact that French teaches a different material than molded plastic was ignored.   However, the argument is not persuasive or correct because, as discussed above, Bearse is cited as teaching and providing motivation for making a cellular core from high-density polyethylene.  It would have been obvious to make French's product from high-density polyethylene for the reasons discussed above.

Appellant has further argued that French does not teach or render obvious the recited intersecting ribs because it would not have been obvious to remove the "lines of weakness" from French's structure.  To support this argument, Appellant has further asserted that French's "lines of weakness" are critical to the 
 As noted in the rejection above, French teaches leaving the triangular gaps between cells in his panel to create these lines of weakness that cause the panel to be more breakable (col. 3, ln. 11-15).  The rejection is based on the rationale that it would have been obvious to one of ordinary skill in the art to remove these lines of weakness, which would entail omitting or filling the triangular gaps, thereby creating a series of intersecting ribs of material across the structure, if one of ordinary skill in the art desired to enhance the strength and reduce the breakability of the taught panel. 
In response to Appellant's argument that French's lines of weakness are "critical to the functionality" and that their removal would render the product unsuitable for its intended purpose, it is noted that Appellant appears to have narrowly defined the function and purpose of French's product to be breakability.  Doing so is not reasonable or fair because French refers to his product as a "construction panel", teaches that it is intended to be used in doors, walls, partitions and the like, and teaches that it reduces the cost and enhances the thermal and acoustical insulation properties of the structures in which it is used (col. 1, ln. 15-54), thereby clearly establishing what French considers the intended purpose and functionalities of the panel.  French's teachings of "lines of weakness" to enhance breakability is only one feature of the product.  Contrary to Appellant's assertions, French does not state that the lines of weakness are a critical feature or that they are their breakability is the "intended purpose" of the panel.  French also invites the reader to make changes to his panel, stating that "although the 
As such, Appellant's assertions are not correct and the arguments are not persuasive because removing the lines of weakness would not prevent French's panel from serving its intended purposes, i.e. serving as a construction material, reducing cost, and enhancing insulation.  Removing the lines of weakness would instead strengthen the panel, making it less breakable, and making the panel more suitable for its primary purpose, i.e. serving as a construction material.  As also noted above, French does teach that the lines of weakness make the panel more breakable, which one of ordinary skill in the art who did not want their panel to break would consider undesirable.  As such, the rejections note that it is prima facie obvious to eliminate an element (i.e. the recesses and lines of weakness) in order to eliminate its function if the function (i.e. weakness and easy breakability) is undesirable.  See MPEP 2144.04 (II).  Appellant has neither provided evidence of nor pointed to any benefits of the claimed structure to demonstrate its non-obviousness and overcome this rejection. 
In response to Appellant's assertion that French's teachings amount to a teaching away from a product omitting lines of weakness, it is noted that this assertion is not correct because French does not criticize, discredit, or otherwise discourage a structure that does not include lines of weakness.  As noted above, French indicates that a structure omitting the weakness lines would be stronger and less breakable. 

Appellant has further argued that the conclusion that it would have been obvious to remove the lines of weakness from French's structure was based on knowledge obtained from Appellant's specification.  In response to Appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The claimed product is rendered obvious by the prior art for the reasons discussed above. 

Applicant has also argued that Tahric's cellular core does not meet claim limitations because Tahric's panel is allegedly made by adhesively assembling together an array of geometric bodies to form a core, which would differs in structure from a "compression molded" core.  However, this argument is not persuasive because Tahric explicitly teaches that compression molding may be used to form his core (par. 41).  Tahric also teaches that his core structures preferably result from reforming plate-shaped products and that his production process involves molding sheet-like thermoplastics with mold plates presenting an arrangement of geometric cells (par. 26, 33-39).  Tahric further teaches that while other processes, such as adhesively joining together individual cells, may also be used, his method of molding a pre-adjoined array is simpler (par. 26).   Therefore, Appellant's reliance on a single, non-preferred method that Tahric teaches ignores Tahric's disclosure as a whole, is not sufficient to negate Tahric's explicit teaching of using the claimed method or other similar methods 

Appellant has further argued that the Examiner has taken apart Tahric's disclosed components to create a structure that is not taught. To support this argument, Appellant asserts that Tahric instead teaches structures made up of side-by-side joined hollow bodies with island-like squares spaced apart by crevices or gaps, which Appellant contends includes no open cells or continuous, intersecting ribs.  However, while Appellant is correct that some Tahric's embodiments include core structures made up of hollow cells that lack continuous, intersecting ribs (e.g. the structure depicted in Fig. 4), Appellant has again ignored the information provided in the prior art's text description.  
As stated in the rejections, Tahric teaches to arrange "cut in half" (note: this is Tahric's term, not the Examiner's) truncated octahedrons in a space-filling arrangement, which he makes clear is a space "filled without voids" (par. 7, 8, 20).  Modified Figure 1b included with the Tahric rejections above depicts the "cut in half" truncated octahedrons and was constructed according to the description in Tahric's paragraph 20.  Included with that, Tahric states that the "thus obtained halves are equal and can be made to coincide by a rotation of 180º.  Such an arrangement is possible if the adjacent halves of the truncated octahedrons are oriented in opposite directions, i.e. if the bottom and 
Although Tahric does not depict the space-filling structure comprising an array of oppositely-facing truncated octahedron halves that is cited in the rejections, Tahric does teach such a structure in his text description (par. 20). Although continuous ribs are not depicted in such a structure (i.e. because Tahric does not provide a picture of the structure of paragraph 20), they would necessarily be present if the structure of was made to be space-filling, i.e. void-free, as required by Tahric's text description.  Appellant has provided no evidence to demonstrate otherwise—other than pointing to different embodiments that are not a topic of the above rejections.  

Appellant has further argued that the rejections based on Tahric in view of Bearse should be withdrawn because Tahric is allegedly "completely irrelevant" and Bearse does not teach the features Appellant feels Tahric lacks.  To support this argument, Appellant has also stated that Bearse teaches a different cup-based structure that does not have the intersecting ribs on each surface, as claimed.  However, as discussed above, Tahric is relevant and does teach or at least render obvious the claimed product.  Appellant's arguments regarding Bearse's structure are moot because the rejection is based on making the cellular core structure of Tahric from high-density polyethylene, as encouraged by Bearse.  

Appellant has further argued that the rejections in view of Tahric, or Tahric and Bearse, are based on hindsight reconstruction.  In response to Appellant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The claimed product is rendered obvious by the prior art for the reasons discussed above.

Appellant has further argued that the rejections made in view of Simmons and De Le Fevre should be withdrawn because Simmons alone does not teach the claimed structure and De Le Fevre only teaches placing ribs on one side of a cellular structure, and because De Le Fevre is allegedly non-analogous art.  However, as discussed above, the rejections are based on the obviousness of including ribs between the cells in the cellular core of Simmons due to the benefits taught by De Le Fevre.  As Simmons teaches cells that extend/face in both directions in the core, it would have been obvious to one of ordinary skill in the art to include the ribs between the cells in both directions in order to achieve the taught benefits on both sides/surfaces of Simmons's core.  In response to Appellant's argument that De Le Fevre only has ribs on one side of his structure, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  It would have been obvious to include ribs between the corners of the cells in Simmons's cellular core structure based on De Le Fevre's teachings for the reasons discussed above.  The combined product of Simmons and De Le Fevre has substantially the same structure as that of Figures 1, 5, and 6 of Appellant's disclosure and, therefore, meets the claim limitations. 
Regarding Appellant's assertion that De Le Fevre is non-analogous art, it is noted that De Le Fevre teaches a molded, high-strength plastic cellular panel that is used in the construction of buildings (col. 1, ln. 11-14, col. 5, ln. 23-40; col. 13, ln. 39-43).  As each of Simmons and the instant disclosure teach molded plastic cellular panels for construction (Simmons, par. 74; Appellant's Specification, par. 8), De Le Fevre is 

Appellant also has argued that the rejections made under 35 U.S.C. 103 should be reversed because the current inventor allegedly was "clearly the first" to create a compression molded structure with open cells, sloping side walls, and continuous ribs.  However, Appellant's argument that the prior art does not anticipate the claimed product is not persuasive because it does not address or rebut the rejections made under 35 U.S.C. 103, which are based on the obviousness of the claimed product.  

Appellant has also made numerous allegations of impermissible hindsight, exaggerated or inappropriate interpretations of the prior art, and a disregard for a fact-based analysis of the prior art and how it relates to the claimed product.  
In response to Appellant's arguments that the Examiner's conclusions of obviousness are based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).   Furthermore, as can be seen throughout the rejections, each finding of 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Julia L Rummel/Examiner, Art Unit 1784                                                                                                                                                                                                        

Conferees:
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784                                                                                                                                                                                                        
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.